DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US20160348879A1) in view of O’Brien (US20150267882A1).
REGARDING CLAIM 1, YOUNG DISCLOSES:
1. An area light comprising:
a housing (100) defining a central axis (FIG 1) and having a first end and a second end that is opposite the first end (FIG 1), the housing having a side including a battery port (126);
a lens (150) coupled to the first end of the housing;
a light assembly (106) disposed within the lens (FIG 2), the light assembly including a heat sink having a surface facing away from the first end of the housing and a plurality of arms extending radially outward from the central axis (FIG 1, PAR 48), the surface including one or more LEDs arranged to emit light through the lens and in a direction that extends 360 degrees around the central axis (PAR 48);
a battery (PAR 8) selectively coupled to the battery port (126) and arranged to provide power to the one or more LEDs (PAR 8);
a hook (112, FIG 1) coupled to the second end of the housing;

a user interface (124 KEYPAD) including a first control member configured to turn the one or more LEDs on and off, and
a second control member (OTHER BUTTONS ON KEYPAD 124 – SEE NOTE BELOW) configured to switch the one or more LEDs between a first intensity and a second intensity that is higher than the first intensity (PAR 44 – “light dimming or other light setting”, “keypad 124 may additionally include up and down buttons for the user to increase or decrease the amount of illumination”); and
a control unit (302) operable to control the distribution of electrical power to the one or more LEDs (PAR 60-63).
Young does not appear to disclose:
(A) the control unit configured to store a current intensity level of the one or more LEDs when the light assembly is powered off, such that the one or more LEDs return to the current intensity level when the light assembly is turned back on
(B) wherein the light passing through the lens has a range of between 3500 and 5500 lumens.
Regarding (A), O’Brien disclose a flashlight (100) with a controller (118) that stores the flashlights output mode into memory when the flashlight is powered off (by placing in retention device 700, see claim 5 in particular and par 34-36).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the control unit to store a current intensity level of 
Regarding (B), it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to produce a sufficiently bright light in order to properly illuminate a work area for a length of time.
Examiner notes that Young contemplates multiple lumen ranges (par 44). Further selecting battery to provide a desired lumen range and duration would have been within the skill of an ordinary practitioner without undue experimentation. 
Further, regarding the first and second control member, Young teaches that the keypad can be used to turn on and off the LEDs and to adjust the amount of illumination (par 44 and multiple buttons are shown). It isn’t clear if there is a first control member to turn the plurality of LEDs on and off, and a second control member configured to switch the plurality of LEDs between a first intensity and a second intensity that is higher than the first intensity or if the user uses the same control members to perform switching and illumination adjustments. 
However, before the effective filing date of the claimed invention, a person of ordinary skill in the art would have found using dedicated buttons to perform the claimed functions an obvious variation of Young’s keypad to perform the same functions.

Regarding claim 2, modified Young discloses:
2. The area light of claim 1, further comprising a support plate (ribs 204a, par 51-53) arranged in the slot.
Regarding claim 3, Modified Young discloses:

However, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to select LEDs that emit light with a CRI between 50 and 100 in order to accurately reveal the colors of various objects faithfully in comparison with an ideal or natural light source.
Regarding claim 4, modified Young discloses:
4. The area light of claim 3, but not that the light passing through the lens has a temperature that is between 3500 and 4100 Kelvin.
However, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to select LEDs that emit light in the range 3700 to 4300 Kelvin in order to properly illuminate the work area with a desired color light.
Regarding claim 5, modified Young discloses:
5. The area light of claim 4, wherein the battery port is arranged between the light assembly and the second end of the housing (fig 1).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. and O’Brien in view of Waters (US20060203478A1).
Regarding claim 6, modified Young does not disclose the lens has a width that tapers as the lens extends away from the first end of the housing.
However, in the same field of work lights, Waters teaches a lens (16) that has a width that tapers as the lens extends away from the first end of the housing (fig 1, par 6-7).

Regarding claim 7, modified Young discloses: The area light of claim 6, wherein the lens is detachably coupled to the first end of the housing (Waters: par 43 – fastened via flange/shoulder and groove – see fig 5).
At the time of the invention, making the lens detachably coupled to the housing would have been obvious to a PHOSITA in order to facilitate easy replacement a damaged lens.
Claims 8-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. in view of Waters and Zhang (US20150267902A1).
Regarding claim 8, Young discloses:
8. An area light comprising:
a housing (104) defining a central axis and having a first end and a second end that is opposite the first end (fig 1);
a lens (150) coupled to a first end of the housing and having a width (fig 1);
a light assembly including one or more LEDs (158)  arranged to emit light through the lens and in a direction that extends 360 degrees around the central axis (par 48);
a control unit (118, par 8) operable to control the distribution of electrical power to the plurality of LEDs; and a handle (122) coupled to the housing and configured to allow a user to carry the area light.
Young does not appear to disclose:

(B) a pivotable hook coupled to the second end of the housing, the pivotable hook configured to pivot with respect to the second end of the housing; and
(C) wherein the light passing through the lens has a range of between 3500 and 5500 lumens.
Regarding A, Waters teaches a lens (16) that has a width that tapers as the lens extends away from the first end of the housing (fig 1, par 6-7).
Before the effective filing date of the claimed invention, a person of ordinary skill in the art would have found using the taper shape of Waters obvious in order to optimize the lens by molding the wall from a high strength material so that it has an integral, one-piece construction.
Regarding B, in the same field of work lights Zhang discloses a pivotable hook (14) arranged on the second end of the housing (fig 2), the pivotable hook configured to pivot with respect to the second end of the housing (par 88).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the pivoting hook of Zhang in the work light of modified Young in order to permit the work light to be used in multiple configurations.
Regarding C, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to produce a sufficiently bright light in order to properly illuminate a work area for a length of time.
Regarding claim 9, modified Young discloses:

Regarding claim 10, modified Young discloses:
10. The area light of claim 8, but not that the one or more LEDs are selected to emit light with a color rendering index between 50 and 100.
However, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to select LEDs that emit light with a CRI between 50 and 100 in order to accurately reveal the colors of various objects faithfully in comparison with an ideal or natural light source.
Regarding claim 11, modified Young discloses:
11. The area light of claim 10, but not light passing through the lens has a temperature that is between 3500 and 4100 Kelvin.
However, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to select LEDs that emit light in the range 3500 to 4100 Kelvin in order to properly illuminate the work area.
	Regarding claim 12, modified Young discloses:
12. The area light of claim 8, but not comprising a battery selectively coupled to the housing and arranged to provide power to the one or more LEDs to allow for the emission of light at a level of at least 5700 lumens for at least two hours.
However, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a battery capable of supplying enough 
Examiner notes that Young contemplates multiple lumen ranges (par 44). Further selecting battery to provide a desired lumen range and duration would have been within the skill of an ordinary practitioner without undue experimentation. 
	Regarding claim 13, modified Young discloses:
13. The area light of claim 12, wherein the battery is removable from the housing without disassembly of the housing (Young: par 39-43).
Young does not appear to teach using a power tool battery pack for the battery.
However, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a tool battery pack as the battery in order to use off the shelf batteries and batteries that might already be in possession by the user.
	Regarding claim 14, modified Young discloses:
14. The area light of claim 12, wherein the battery is supported by the housing in a battery port arranged between the light assembly and the second end of the housing (Young: fig 2).
	Regarding claim 15, modified Young discloses:
15. The area light of claim 8, wherein the light assembly is also configured to emit light through the lens in a direction that is parallel to the central axis.
	Regarding claim 17, Young discloses:
17. An area light comprising:
a housing (104) defining a central axis and having a first end and a second end that is opposite the first end (fig 1);

a lens (150) coupled to the first end of the housing and covering the light assembly (fig 1);
a port (126) formed on the housing and sized to selectively receive a battery, the port arranged between the first and second ends of the housing (fig 2, par 39-43);
a user interface (124 KEYPAD) including a first control member configured to turn the one or more LEDs on and off, and
a second control member (OTHER BUTTONS ON KEYPAD 124 – SEE NOTE under claim 1) configured to switch the one or more LEDs between a first intensity and a second intensity that is higher than the first intensity (PAR 44 – “light dimming or other light setting”, “keypad 124 may additionally include up and down buttons for the user to increase or decrease the amount of illumination”).
Young does not appear to disclose:
(A) the width of the lens tapering as the lens extends away from the first end of the housing,
(B) a pivotable hook coupled to the second end of the housing, the pivotable hook configured to pivot with respect to the second end of the housing; 
(C) wherein the light passing through the lens has a range of between 3500 and 5500 lumens;
(D) wherein the one or more LEDs emit light with a color rendering index between 50 and 100, and
(E) wherein the light passing through the lens has a temperature range that is between 3500 and 4100 Kelvin.

Before the effective filing date of the claimed invention, a person of ordinary skill in the art would have found using the taper shape of Waters obvious in order to optimize the lens by molding the wall from a high strength material so that it has an integral, one-piece construction.
Regarding B, in the same field of work lights Zhang discloses a pivotable hook (14) arranged on the second end of the housing (fig 2), the pivotable hook configured to pivot with respect to the second end of the housing (par 88).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the pivoting hook of Zhang in the work light of modified Young in order to permit the work light to be used in multiple configurations.
Regarding C, D and E, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to produce a sufficiently bright light with high CRI and a desired color temperature in order to properly illuminate a work area for a length of time.
	Regarding claim 18, modified Young discloses:
18. The area light of claim 17, further comprising a slot on the second end of the housing and configured to receive a support member that is configured to support the light (Young: FIG 5, FIG 6A – THE OPENING IS THE SLOT THAT RECEIVES THE SUPPORT MEMBER WHICH IS ANOTHER WORK LIGHT).
	Regarding claim 19, modified Young discloses:

	Regarding claim 20, modified Young discloses:
20. The area light of claim 17, wherein the light assembly is configured to emit light through the lens in a direction that extends 360 degrees around the central axis and in a direction that is parallel to the central axis (Young: par 48).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. in view of Waters and Zhang and O’Brien.
Regarding claim 16, modified Young discloses:
16. The area light of claim 15, but not wherein the control unit is configured to store a current intensity level of the one or more LEDs when the light assembly is powered off, such that the one or more LEDs return to the current intensity level when the light assembly is turned back on.
 O’Brien disclose a flashlight (100) with a controller (118) that stores the flashlights output mode into memory when the flashlight is powered off (by placing in retention device 700, see claim 5 in particular and par 34-36).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the control unit to store a current intensity level of the one or more LEDs when the light assembly is powered off so that a user would not have to reconfigure the area light to the preferred settings every time the light is powered on.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Britt D Hanley/Primary Examiner, Art Unit 2875